

	

		II

		109th CONGRESS

		1st Session

		S. 1795

		IN THE SENATE OF THE UNITED STATES

		

			September 29, 2005

			Mr. Johnson (for

			 himself, Ms. Cantwell,

			 Mr. Leahy, Mr.

			 Corzine, Mrs. Murray,

			 Mr. Salazar, Mr. Reed, and Ms.

			 Mikulski) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To amend the Social Security Act to protect Social

		  Security cost-of-living adjustments (COLA).

	

	

		1.Short

			 titleThis Act may be cited as

			 the Social Security COLA Protection

			 Act of 2005.

		2.Protection of social

			 security cola increases against excessive medicare premium increases

			(a)Application to

			 Part B PremiumsSection

			 1839(f) of the Social Security Act (42 U.S.C. 1395r(f)) is amended—

				(1)by striking

			 (f) For any calendar year after 1988 and inserting (f)(1)

			 For any calendar year after 1988 and before 2006; and

				(2)by adding at the

			 end the following new paragraph:

					

						(2)For any calendar

				year (beginning with 2006), if an individual is entitled to monthly benefits

				under section 202 or 223 or to a monthly annuity under section 3(a), 4(a), or

				4(f) of the Railroad Retirement Act of 1974 for November and December of the

				preceding year, if the monthly premium of the individual under this section for

				December of the preceding year and for January of the year involved is deducted

				from those benefits under section 1840(a)(1) or section 1840(b)(1), and if the

				amount of the individual’s premium is not adjusted for January of the year

				involved under subsection (i), the monthly premium otherwise determined under

				this section for the individual for that year shall not be increased pursuant

				to subsection (a)(3) to an amount that exceeds 25 percent of the amount of the

				increase in such monthly benefits for that individual attributable to section

				215(i).

						.

				(b)Application to

			 part D premiums

				(1)In

			 generalSection 1860D–13(a)(1) of such Act (42 U.S.C.

			 1395w–113(a)(1)) is amended—

					(A)in subparagraph

			 (F), by striking (D) and (E), and inserting (D), (E), and

			 (F),;

					(B)by redesignating

			 subparagraph (F) as subparagraph (G); and

					(C)by inserting

			 after subparagraph (E) the following new subparagraph:

						

							(F)Protection of

				social security COLA increaseFor any calendar year, if an

				individual is entitled to monthly benefits under section 202 or 223 or to a

				monthly annuity under section 3(a), 4(a), or 4(f) of the Railroad Retirement

				Act of 1974 for November and December of the preceding year and was enrolled

				under a PDP plan or MA–PD plan for such months, the base beneficiary premium

				otherwise applied under this paragraph for the individual for months in that

				year shall be decreased by the amount (if any) by which the sum of the amounts

				described in the following clauses (i) and (ii) exceeds 25 percent of the

				amount of the increase in such monthly benefits for that individual

				attributable to section 215(i):

								(i)Part d premium

				increase factor

									(I)In

				generalExcept as provided in this clause, the amount of the

				increase (if any) in the adjusted national average monthly bid amount (as

				determined under subparagraph (B)(iii)) for a month in the year over such

				amount for a month in the preceding year.

									(II)No application

				to full premium subsidy individualsIn the case of an individual

				enrolled for a premium subsidy under section 1860D–14(a)(1), zero.

									(III)Special rule

				for partial premium subsidy individualsIn the case of an

				individual enrolled for a premium subsidy under section 1860D–14(a)(2), a

				percent of the increase described in subclause (I) equal to 100 percent minus

				the percent applied based on the linear scale under such section.

									(ii)Part b premium

				increase factorIf the individual is enrolled for such months

				under part B—

									(I)In

				generalExcept as provided in subclause (II), the amount of the

				annual increase in premium effective for such year resulting from the

				application of section 1839(a)(3), as reduced (if any) under section

				1839(f)(2).

									(II)No application

				to individuals participating in medicare savings programIn the

				case of an individual who is enrolled for medical assistance under title XIX

				for Medicare cost-sharing described in section 1905(p)(3)(A)(ii),

				zero.

									.

					(2)Application

			 under medicare advantage programSection 1854(b)(2)(B) of such

			 Act (42 U.S.C. 1395w–24(b)(2)(B)), as in effect as of January 1, 2006, relating

			 to MA monthly prescription drug beneficiary premium, is amended by inserting

			 after as adjusted under section 1860D–13(a)(1)(B) the following:

			 and section 1860D–13(a)(1)(F).

				(3)Payment from

			 medicare prescription drug accountSection 1860D–16(b) of such

			 Act (42 U.S.C. 1395w–116(b)) is amended—

					(A)in paragraph

			 (1)—

						(i)by

			 striking and at the end of subparagraph (C);

						(ii)by

			 striking the period at the end of subparagraph (D) and inserting ;

			 and; and

						(iii)by adding at

			 the end the following new subparagraph:

							

								(E)payment under

				paragraph (5) of premium reductions effected under section

				1860D–13(a)(1)(F).

								;

				and

						(B)by adding at the

			 end the following new paragraph:

						

							(5)Payment for

				cola protection premium reductions

								(A)In

				generalIn addition to payments provided under section 1860D–15

				to a PDP sponsor or an MA organization, in the case of each part D eligible

				individual who is enrolled in a prescription drug plan offered by such sponsor

				or an MA–PD plan offered by such organization and who has a premium reduced

				under section 1860D–13(a)(1)(F), the Secretary shall provide for payment to

				such sponsor or organization of an amount equivalent to the amount of such

				premium reduction.

								(B)Application of

				provisionsThe provisions of subsections (d) and (f) of section

				1860D–15 (relating to payment methods and disclosure of information) shall

				apply to payment under subparagraph (A) in the same manner as they apply to

				payments under such

				section.

								.

					(c)Disregard of

			 Premium Reductions in Determining Dedicated Revenues Under MMA Cost

			 ContainmentSection 801(c)(3)(D) of the Medicare Prescription

			 Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173) is

			 amended by adding at the end the following: Such premiums shall also be

			 determined without regard to any reductions effected under section 1839(f)(2)

			 or 1860D–13(a)(1)(F) of such title..

			(d)Effective

			 Dates

				(1)Part b

			 premiumThe amendments made by subsection (a) apply to premiums

			 for months beginning with January 2006.

				(2)Part d

			 premiumThe amendments made by subsection (b) apply to premiums

			 for months beginning with January 2007.

				(3)MMA

			 provisionThe amendment made by subsection (c) shall take effect

			 on the date of the enactment of this Act.

				

